DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the application filed on 6/17/2021.
Claims 1-33 are pending and have been examined.
Claims 1-33 are rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 101 g-n.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processor operably coupled to the memory unit” in claims 1 and 13; “wherein the sensing module is configured to measure the one or more sensed inputs” in claims 3 and 11; “wherein the sensing module is further configured to sense” in claims 6, 7, 14 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “a processor operably coupled to the memory unit” in claims 1 and 13; “wherein the sensing module is configured to measure the one or more sensed inputs” in claims 3 and 11; “wherein the sensing module is further configured to sense” in claims 6, 7, 14 and 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure and the function not clearly linked in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-23 and 30-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 20 is directed to “An end user device operating system architecture for providing feedback to a network, the operating system comprising: a plurality of 
Claim 30 is directed to “A web application configured to be downloaded on an end user device, comprising: a sensing module comprising computer readable instructions configured to be executed by a processor of the end user device, and wherein the processor on execution of the computer readable instructions is configured to: collect one or more inputs from one or more sources in the end user device; and communicate the collected one or more inputs to a server comprising a peer software application”. However, there is no hardware elements incorporated as a “sensing module” could be software given the broadest reasonable interpretation (BRI). The system is broad enough that the claim could be pure software without a machine. Software per se does not fit within recognized categories of statutory subject matter.

Claims 21-23 do not cure the deficiencies that are found in independent claim 20 and therefore are rejected under the same rationale.

Claims 31-33 do not cure the deficiencies that are found in independent claim 30 and therefore are rejected under the same rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lau et al. (US 20160112894 A1).

As to claim 30, Lau et al. teaches a web application configured to be downloaded on an end user device, comprising: a sensing module comprising computer readable instructions configured to be executed by a processor of the end user device, and wherein the processor on execution of the computer readable instructions is configured to: collect one or more inputs from one or more sources in the end user device (See ¶ [0065], Teaches that the client device 102 may include a client device Quality of Experience (QoE) module 172, which may be implemented in hardware, firmware, or software to perform operations to generate, gather, collect, formulate, filter, partition, estimate, log, track, or perform any pre-processing or post-processing to transmit the client device QoE diagnostic file(s) 176 to the QoE analyzer 180. In some embodiments, the client device QoE module 172 may monitor some or all of the operations of the client device and may generate or collect operation logs or reports corresponding to each operation. For example, the client device QoE module 172 may monitor a call state of the client device 102, a user interface state, IP Multimedia Subsystem (IMS) Session Initiation Protocol (SIP) messages, client device 102 handovers, Real-Time Transport Protocol (RTP) statistics, call settings, signal data, radio band data, location data, timestamps, and device data.); 
and communicate the collected one or more inputs to a server comprising a peer software application (See ¶¶ [0062], [0067],  Teaches that he client device 102 may transmit a client device QoE diagnostic file(s) 176 to a QoE analyzer 180, and analysis may be performed by the QoE analyzer 180. The QoE analyzer 180 may receive the client device QoE diagnostic file(s) 176 and may analyze the file(s) 176 to determine the KPIs that may be used to determine that the client device 102 is experiencing a reduced or diminished QoE, or may determine that the client device 102 has previously experienced a reduced or diminished QoE.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 8-9, 12, 20, 22, 24-27 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 20160112894 A1) and further in view of Uppili et al. (US 20180115594 A1).

As to claim 1, Lau et al. teaches an end user device connected to one of a 4G and a 5G network, the end user device comprising: a memory unit; a processor operably coupled to the memory unit (See ¶ [0073], Teaches that the client device 102 may include one or more processor(s) 202, a radio transceiver 204 for wirelessly communicating with the MTN 104, and a memory 206 storing a device operating system (OS) 208, various software applications 210 configured to request/receive data over the MTN 104, a network interface module 212, and the client device node trace files 112); 
and a client application comprising computer readable instructions of an application awareness algorithm stored in the memory unit of the end user device, (See ¶ [0065], Teaches that the client device 102 may include a client device Quality of Experience (QoE) module 172, which may be implemented in hardware, firmware, or software to perform operations to generate, gather, collect, formulate, filter, partition, estimate, log, track, or perform any pre-processing or post-processing to transmit the client device QoE diagnostic file(s) 176 to the QoE analyzer 180. In some embodiments, the client device QoE module 172 may monitor some or all of the operations of the client device and may generate or collect operation logs or reports corresponding to each operation. For example, the client device QoE module 172 may monitor a call state of the client device 102, a user interface state, IP Multimedia Subsystem (IMS) Session Initiation Protocol (SIP) messages, client device 102 handovers, Real-Time Transport Protocol (RTP) statistics, call settings, signal data, radio band data, location data, timestamps, and device data.), 
process, using a processing module, the sensed inputs to determine one or more changes in parameters of the network for providing a particular quality of experience (QoE) by the network to a user of the end user device; wherein the server is configured to effect the one or more determined changes in the parameters of the network for (See ¶¶ [0120], [0123],  Teaches that the cross file analysis module 416 analyzes the merged trace files to determine whether the QoE for users of client devices has degraded to a predefined level. In various embodiments, the cross file analysis module 416 performs analysis using timestamps of trace IDs that match a single data packet, a request/response packet pair, a group of data packets that are part of an established communication session. Moreover, as part of the analysis, the cross file analysis module 416 may identify (e.g., via the KPI module 420 and/or the controls module 418) one or more KPIs to evaluate and a particular service level or service goals associated with the KPI. The QoE may be found to be degraded to the predefined level if the particular service level is not being satisfied (e.g., webpage loading time is longer than two seconds, RTT is greater than one second, etc.). The remedial action module 426 may implement remedial actions to address the problems contributing to the degraded QoE. In various embodiments, the remedial actions may be implemented automatically in accordance with predefined instructions in the controls module 418.).
However, it does not expressly teach provide, using an acting module, the determined changes as feedback to a server connected to the network.
Uppili et al., from analogous art, teaches provide, using an acting module, the determined changes as feedback to a server connected to the network (See ¶¶ [0119], [0120], Teaches that a recommended bit rate at which one or more remaining portions of the video content are to be provided to the mobile device via the network are determined based on a number of bytes to be downloaded for the remaining portion(s) of the video content and a video duration time of the remaining portion(s) of the video content. For example, as shown in FIG. 13, bitrate determination logic 1310 determines the recommended bit rate. The recommended bit rate is provided, via the network, to an application server coupled between the mobile device and the content provider.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Uppili et al. into Lau et al. to improve the quality of experience for a user when consuming media content.
One of ordinary skill in the art would have been motivated because it allows one to improve the quality of experience for a user when consuming media content (See Uppili et al. ¶ [0004]).

As to claim 4, the combination of Lau et al. and Uppili et al. teaches the device according to claim 1 above. However, it does not expressly teach wherein the determined one or more changes in the parameters of the network for providing the particular quality of experience (QoE) comprise changes to bandwidth provided by the network, latency provided by the network, throughput provided by the network, and bit rate provided by the network.
Uppili et al., from analogous art, teaches wherein the determined one or more changes in the parameters of the network for providing the particular quality of experience (QoE) comprise changes to bandwidth provided by the network, latency provided by the network, throughput provided by the network, and bit rate provided by (See ¶¶ [0119]-[0120], Teaches that a recommended bit rate at which one or more remaining portions of the video content are to be provided to the mobile device via the network are determined based on a number of bytes to be downloaded for the remaining portion(s) of the video content and a video duration time of the remaining portion(s) of the video content. For example, as shown in FIG. 13, bitrate determination logic 1310 determines the recommended bit rate. The recommended bit rate may be determined in accordance with Equations 2-8, as described above. At step 1206, the recommended bit rate is provided, via the network, to an application server coupled between the mobile device and the content provider).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Uppili et al. into the combination of Lau et al. and Uppili et al. to improve the quality of experience for a user when consuming media content.
One of ordinary skill in the art would have been motivated because it allows one to improve the quality of experience for a user when consuming media content (See Uppili et al. ¶ [0004]).

As to claim 5, the combination of Lau et al. and Uppili et al. teaches the device according to claim 1 above. Lau et al. further teaches wherein providing the particular quality of experience (QoE) is provided by the network to one or more of the one or more software applications running on the end user device (See ¶ [0120], Teaches that the cross file analysis module 416 analyzes the merged trace files to determine whether the QoE for users of client devices has degraded to a predefined level. In various embodiments, the cross file analysis module 416 performs analysis using timestamps of trace IDs that match a single data packet, a request/response packet pair, a group of data packets that are part of an established communication session. Moreover, as part of the analysis, the cross file analysis module 416 may identify (e.g., via the KPI module 420 and/or the controls module 418) one or more KPIs to evaluate and a particular service level or service goals associated with the KPI. The QoE may be found to be degraded to the predefined level if the particular service level is not being satisfied (e.g., webpage loading time is longer than two seconds, RTT is greater than one second, etc.).). 

As to claim 6, the combination of Lau et al. and Uppili et al. teaches the device according to claim 1 above. However, it does not expressly teach wherein the sensing module is further configured to sense one or more of: gaming parameters comprising load time and API latency by interacting with a gaming application on the end user device; video parameters comprising video start time, video end time, bandwidth required by the video, buffering durations and number of bufferings in a specific interval, video resolution, time when a video was paused, time when a video was resumed, and video genre by interacting with a software application that is playing the video on the end user device; the one or more of the plurality of software applications running on the end user device by interacting with the operating system of the end user device to obtain identifiers of the one or more of the plurality of software applications; an IP address of the end user device, and wherein the client application is further configured 
Uppili et al., from analogous art, teaches wherein the sensing module is further configured to sense one or more of: gaming parameters comprising load time and API latency by interacting with a gaming application on the end user device; video parameters comprising video start time, video end time, bandwidth required by the video, buffering durations and number of bufferings in a specific interval, video resolution, time when a video was paused, time when a video was resumed, and video genre by interacting with a software application that is playing the video on the end user device; the one or more of the plurality of software applications running on the end user device by interacting with the operating system of the end user device to obtain identifiers of the one or more of the plurality of software applications; an IP address of the end user device, and wherein the client application is further configured to associate the sensed IP address to a Mobile Subscriber International Subscriber Directory Number (MSISDN) of the user; and parameters of the end user device comprising the operating system on the end user device, version of the operating system, display parameters of the end user device, and the memory parameters of the end user device (See ¶ [0062], Teaches that in accordance with another embodiment, in lieu of querying NI logic 220 for the first identifier (e.g., the MSISDN associated with user equipment 202), QoE improvement logic 210 may query Network Address Translation (NAT) equipment (e.g., a router, a gateway, and/or the like) that is coupled to communications network 204 or another device coupled to the NAT equipment, such as Network Intelligence equipment. The NAT equipment or Network Intelligence equipment may maintain a mapping between (1) an external IP address and/or port number combination associated with user equipment 202; and (2) an internal IP address and/or port number combination and MSISIDN of user equipment 202. The external IP address is an identifier associated with user equipment that is known to entities outside of communications network 204. The internal IP address is an identifier that is known internally to communications network 204. The above-described second identifier is an example of an internal IP address. For example, in the event QoE improvement logic 210 requires the first identifier associated with user equipment 202, QoE improvement logic 210 may send a query that includes the external IP address and/or port number associated with user equipment 202 to the NAT equipment. In response, the NAT equipment or Network Intelligence equipment returns the first identifier (e.g., the MSISDN) and/or second identifier (e.g., the internal IP address) associated with user equipment 202 to QoE improvement logic 210).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Uppili et al. into the combination of Lau et al. and Uppili et al. to improve the quality of experience for a user when consuming media content.
 (See Uppili et al. ¶ [0004]).

As to claim 8, the combination of Lau et al. and Uppili et al. teaches the device according to claim 1 above. However, it does not expressly teach wherein the sensed inputs and parameters of the end user device are processed in a cloud server along with Business logic, subscriber SLA and other relevant subscriber information of the user obtained from one or more of the content provider, telecom operator, a complex rules engine in order to enable the acting module to provide the determined changes as feedback to a server connected to the network.
Uppili et al., from analogous art, teaches wherein the sensed inputs and parameters of the end user device are processed in a cloud server along with Business logic, subscriber SLA and other relevant subscriber information of the user obtained from one or more of the content provider, telecom operator, a complex rules engine in order to enable the acting module to provide the determined changes as feedback to a server connected to the network (See ¶¶ [0118], [0119], [0120], [0145], Teaches that a first portion of video content is received from a content provider via a network. A recommended bit rate at which one or more remaining portions of the video content are to be provided to the mobile device via the network are determined based on a number of bytes to be downloaded for the remaining portion(s) of the video content and a video duration time of the remaining portion(s) of the video content. For example, as shown in FIG. 13, bitrate determination logic 1310 determines the recommended bit rate. The recommended bit rate is provided, via the network, to an application server coupled between the mobile device and the content provider. The policy detection and application logic may comprise a decision engine that is configured to decide whether a service (e.g., a video content providing service) can be offered or be denied. The decision engine may receive input (e.g., a request) from a service requesting entity (e.g., one or more services associated with the content provider (e.g., content provider 206 and/or content provider 1106, as respectively shown in FIGS. 2 and 11), compare the request with the service policies/constraints provisioned by both the operator of the communications network (e.g., the MNO of the communications network and the content provider, and provide the decision about policy level feasibility.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Uppili et al. into the combination of Lau et al. and Uppili et al. to improve the quality of experience for a user when consuming media content.
One of ordinary skill in the art would have been motivated because it allows one to improve the quality of experience for a user when consuming media content (See Uppili et al. ¶ [0004]).

As to claim 9, Lau et al. teaches a method of providing feedback to one of a 4G and a 5G network for requesting a particular quality of experience (QoE) on an end user device connected to the network, the method comprising: providing a client application comprising computer readable instructions of an application awareness algorithm stored (See ¶ [0065], Teaches that the client device 102 may include a client device Quality of Experience (QoE) module 172, which may be implemented in hardware, firmware, or software to perform operations to generate, gather, collect, formulate, filter, partition, estimate, log, track, or perform any pre-processing or post-processing to transmit the client device QoE diagnostic file(s) 176 to the QoE analyzer 180. In some embodiments, the client device QoE module 172 may monitor some or all of the operations of the client device and may generate or collect operation logs or reports corresponding to each operation. For example, the client device QoE module 172 may monitor a call state of the client device 102, a user interface state, IP Multimedia Subsystem (IMS) Session Initiation Protocol (SIP) messages, client device 102 handovers, Real-Time Transport Protocol (RTP) statistics, call settings, signal data, radio band data, location data, timestamps, and device data.), 
processing the sensed inputs to determine one or more changes in parameters of the network for providing the particular quality of experience (QoE) by the network; wherein the server is configured to effect the one or more determined changes in the parameters of the network for providing the particular quality of experience (QoE) (See ¶¶ [0120], [0123],  Teaches that the cross file analysis module 416 analyzes the merged trace files to determine whether the QoE for users of client devices has degraded to a predefined level. In various embodiments, the cross file analysis module 416 performs analysis using timestamps of trace IDs that match a single data packet, a request/response packet pair, a group of data packets that are part of an established communication session. Moreover, as part of the analysis, the cross file analysis module 416 may identify (e.g., via the KPI module 420 and/or the controls module 418) one or more KPIs to evaluate and a particular service level or service goals associated with the KPI. The QoE may be found to be degraded to the predefined level if the particular service level is not being satisfied (e.g., webpage loading time is longer than two seconds, RTT is greater than one second, etc.). The remedial action module 426 may implement remedial actions to address the problems contributing to the degraded QoE. In various embodiments, the remedial actions may be implemented automatically in accordance with predefined instructions in the controls module 418.).
However, it does not expressly teach providing the determined changes as feedback to a server connected to the network.
Uppili et al., from analogous art, teaches providing the determined changes as feedback to a server connected to the network (See ¶¶ [0119], [0120], Teaches that a recommended bit rate at which one or more remaining portions of the video content are to be provided to the mobile device via the network are determined based on a number of bytes to be downloaded for the remaining portion(s) of the video content and a video duration time of the remaining portion(s) of the video content. For example, as shown in FIG. 13, bitrate determination logic 1310 determines the recommended bit rate. The recommended bit rate is provided, via the network, to an application server coupled between the mobile device and the content provider.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Uppili et al. into Lau et al. to improve the quality of experience for a user when consuming media content.
One of ordinary skill in the art would have been motivated because it allows one to improve the quality of experience for a user when consuming media content (See Uppili et al. ¶ [0004]).

As to claim 12, the combination of Lau et al. and Uppili et al. teaches the method according to claim 9 above. However, it does not expressly teach wherein the determined one or more changes in the parameters of the network for providing the particular quality of experience (QoE) comprise changes to bandwidth provided by the network, latency provided by the network, throughput provided by the network, and bit rate provided by the network.
Uppili et al., from analogous art, teaches wherein the determined one or more changes in the parameters of the network for providing the particular quality of experience (QoE) comprise changes to bandwidth provided by the network, latency provided by the network, throughput provided by the network, and bit rate provided by the network (See ¶¶ [0119]-[0120], Teaches that a recommended bit rate at which one or more remaining portions of the video content are to be provided to the mobile device via the network are determined based on a number of bytes to be downloaded for the remaining portion(s) of the video content and a video duration time of the remaining portion(s) of the video content. For example, as shown in FIG. 13, bitrate determination logic 1310 determines the recommended bit rate. The recommended bit rate may be determined in accordance with Equations 2-8, as described above. At step 1206, the recommended bit rate is provided, via the network, to an application server coupled between the mobile device and the content provider).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Uppili et al. into the combination of Lau et al. and Uppili et al. to improve the quality of experience for a user when consuming media content.
One of ordinary skill in the art would have been motivated because it allows one to improve the quality of experience for a user when consuming media content (See Uppili et al. ¶ [0004]).

As to claim 20, Lau et al. teaches an end user device operating system architecture for providing feedback to a network, the operating system comprising: a plurality of computer readable instructions stored in a memory unit of the end user device; wherein the computer readable instructions are configured to be executed by a processor of the end user device, and wherein the computer readable instructions when executed by the processor cause the processor to: sense inputs from one or more of a (See ¶ [0065], Teaches that the client device 102 may include a client device Quality of Experience (QoE) module 172, which may be implemented in hardware, firmware, or software to perform operations to generate, gather, collect, formulate, filter, partition, estimate, log, track, or perform any pre-processing or post-processing to transmit the client device QoE diagnostic file(s) 176 to the QoE analyzer 180. In some embodiments, the client device QoE module 172 may monitor some or all of the operations of the client device and may generate or collect operation logs or reports corresponding to each operation. For example, the client device QoE module 172 may monitor a call state of the client device 102, a user interface state, IP Multimedia Subsystem (IMS) Session Initiation Protocol (SIP) messages, client device 102 handovers, Real-Time Transport Protocol (RTP) statistics, call settings, signal data, radio band data, location data, timestamps, and device data.), 
wherein the server is configured to effect one or more changes in the parameters of the network (See ¶¶ [0120], [0123],  Teaches that the cross file analysis module 416 analyzes the merged trace files to determine whether the QoE for users of client devices has degraded to a predefined level. In various embodiments, the cross file analysis module 416 performs analysis using timestamps of trace IDs that match a single data packet, a request/response packet pair, a group of data packets that are part of an established communication session. Moreover, as part of the analysis, the cross file analysis module 416 may identify (e.g., via the KPI module 420 and/or the controls module 418) one or more KPIs to evaluate and a particular service level or service goals associated with the KPI. The QoE may be found to be degraded to the predefined level if the particular service level is not being satisfied (e.g., webpage loading time is longer than two seconds, RTT is greater than one second, etc.). The remedial action module 426 may implement remedial actions to address the problems contributing to the degraded QoE. In various embodiments, the remedial actions may be implemented automatically in accordance with predefined instructions in the controls module 418.).
However, it does not expressly teach and provide the sensed inputs as feedback to a server connected to the network.
Uppili et al., from analogous art, teaches and provide the sensed inputs as feedback to a server connected to the network (See ¶¶ [0119], [0120], Teaches that a recommended bit rate at which one or more remaining portions of the video content are to be provided to the mobile device via the network are determined based on a number of bytes to be downloaded for the remaining portion(s) of the video content and a video duration time of the remaining portion(s) of the video content. For example, as shown in FIG. 13, bitrate determination logic 1310 determines the recommended bit rate. The recommended bit rate is provided, via the network, to an application server coupled between the mobile device and the content provider.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Uppili et al. into Lau et al. to improve the quality of experience for a user when consuming media content.
 (See Uppili et al. ¶ [0004]).

As to claim 22, the combination of Lau et al. and Uppili et al. teaches the operating system architecture according to claim 20 above. However, it does not expressly teach wherein the feedback provided to the server comprises a request to effect one or more changes in the parameters of the network for providing a particular quality of experience (QoE) to the one or more software applications running on the end user device.
Uppili et al., from analogous art, teaches wherein the feedback provided to the server comprises a request to effect one or more changes in the parameters of the network for providing a particular quality of experience (QoE) to the one or more software applications running on the end user device (See ¶¶ [0119]-[0120], Teaches that a recommended bit rate at which one or more remaining portions of the video content are to be provided to the mobile device via the network are determined based on a number of bytes to be downloaded for the remaining portion(s) of the video content and a video duration time of the remaining portion(s) of the video content. For example, as shown in FIG. 13, bitrate determination logic 1310 determines the recommended bit rate. The recommended bit rate may be determined in accordance with Equations 2-8, as described above. At step 1206, the recommended bit rate is provided, via the network, to an application server coupled between the mobile device and the content provider).

One of ordinary skill in the art would have been motivated because it allows one to improve the quality of experience for a user when consuming media content (See Uppili et al. ¶ [0004]).

As to claim 24, Lau et al. teaches an end user device connected to a network, the end user device a comprising: memory unit; a processor; a memory unit operably coupled to the processor (See ¶ [0073], Teaches that the client device 102 may include one or more processor(s) 202, a radio transceiver 204 for wirelessly communicating with the MTN 104, and a memory 206 storing a device operating system (OS) 208, various software applications 210 configured to request/receive data over the MTN 104, a network interface module 212, and the client device node trace files 112); 
wherein the memory unit comprises a client application comprising computer readable instructions of an application awareness algorithm that when executed by the processor cause the processor to: sense inputs from one or more of a plurality of software applications running on the end user device (See ¶ [0065], Teaches that the client device 102 may include a client device Quality of Experience (QoE) module 172, which may be implemented in hardware, firmware, or software to perform operations to generate, gather, collect, formulate, filter, partition, estimate, log, track, or perform any pre-processing or post-processing to transmit the client device QoE diagnostic file(s) 176 to the QoE analyzer 180. In some embodiments, the client device QoE module 172 may monitor some or all of the operations of the client device and may generate or collect operation logs or reports corresponding to each operation. For example, the client device QoE module 172 may monitor a call state of the client device 102, a user interface state, IP Multimedia Subsystem (IMS) Session Initiation Protocol (SIP) messages, client device 102 handovers, Real-Time Transport Protocol (RTP) statistics, call settings, signal data, radio band data, location data, timestamps, and device data.), 
wherein the server is configured to effect one or more changes in the parameters of the network (See ¶¶ [0120], [0123],  Teaches that the cross file analysis module 416 analyzes the merged trace files to determine whether the QoE for users of client devices has degraded to a predefined level. In various embodiments, the cross file analysis module 416 performs analysis using timestamps of trace IDs that match a single data packet, a request/response packet pair, a group of data packets that are part of an established communication session. Moreover, as part of the analysis, the cross file analysis module 416 may identify (e.g., via the KPI module 420 and/or the controls module 418) one or more KPIs to evaluate and a particular service level or service goals associated with the KPI. The QoE may be found to be degraded to the predefined level if the particular service level is not being satisfied (e.g., webpage loading time is longer than two seconds, RTT is greater than one second, etc.). The remedial action module 426 may implement remedial actions to address the problems contributing to the degraded QoE. In various embodiments, the remedial actions may be implemented automatically in accordance with predefined instructions in the controls module 418.).
However, it does not expressly teach and provide the sensed inputs to a server connected to the network.
Uppili et al., from analogous art, teaches and provide the sensed inputs to a server connected to the network (See ¶¶ [0119], [0120], Teaches that a recommended bit rate at which one or more remaining portions of the video content are to be provided to the mobile device via the network are determined based on a number of bytes to be downloaded for the remaining portion(s) of the video content and a video duration time of the remaining portion(s) of the video content. For example, as shown in FIG. 13, bitrate determination logic 1310 determines the recommended bit rate. The recommended bit rate is provided, via the network, to an application server coupled between the mobile device and the content provider.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Uppili et al. into Lau et al. to improve the quality of experience for a user when consuming media content.
One of ordinary skill in the art would have been motivated because it allows one to improve the quality of experience for a user when consuming media content (See Uppili et al. ¶ [0004]).

Examiner notes that claim 25 is directed to a user device. The " wherein the processor is one of a network processor " clauses in the limitation, however, are directed to processor in the network. According to MPEP 2111.04, "wherein" clauses may raise a question as to the limiting effect of claim language. Claim scope is not limited by claim language that does not require steps to be performed or by claim language that does not limit a claim to a particular structure. As applied to claim 25, the wherein clauses recited above do not affect the structural configuration or functionality of the user device because the limitations of the wherein clause recite functionality performed by the network. Thus, the limitations of the wherein clauses recited above are not given patentable weight in determining whether the claim is rejectable in view of prior art.

As to claim 25, the combination of Lau et al. and Uppili et al. teaches the device according to claim 24 above. Lau et al. further teaches wherein the processor is one of a network processor and a main processor of the end user device (See ¶ [0073], Teaches that the client device 102 may include one or more processor(s) 202). 

As to claim 26, the combination of Lau et al. and Uppili et al. teaches the device according to claim 24 above. Lau et al. further teaches wherein the computer readable instructions are part of a firmware stored in the memory unit (See ¶ [0065], Teaches that the client device 102 may include a client device Quality of Experience (QoE) module 172, which may be implemented in hardware, firmware, or software to perform operations to generate, gather, collect, formulate, filter, partition, estimate, log, track, or perform any pre-processing or post-processing to transmit the client device QoE diagnostic file(s) 176 to the QoE analyzer 180. In some embodiments, the client device QoE module 172 may monitor some or all of the operations of the client device and may generate or collect operation logs or reports corresponding to each operation. For example, the client device QoE module 172 may monitor a call state of the client device 102, a user interface state, IP Multimedia Subsystem (IMS) Session Initiation Protocol (SIP) messages, client device 102 handovers, Real-Time Transport Protocol (RTP) statistics, call settings, signal data, radio band data, location data, timestamps, and device data). 

As to claim 27, the combination of Lau et al. and Uppili et al. teaches the device according to claim 24 above. However, it does not expressly teach wherein the feedback provided to the server comprises a request to effect one or more changes in the parameters of the network for providing a particular quality of experience (QoE) to the one or more software applications running on the end user device.
Uppili et al., from analogous art, teaches wherein the feedback provided to the server comprises a request to effect one or more changes in the parameters of the network for providing a particular quality of experience (QoE) to the one or more software applications running on the end user device (See ¶¶ [0119]-[0120], Teaches that a recommended bit rate at which one or more remaining portions of the video content are to be provided to the mobile device via the network are determined based on a number of bytes to be downloaded for the remaining portion(s) of the video content and a video duration time of the remaining portion(s) of the video content. For example, as shown in FIG. 13, bitrate determination logic 1310 determines the recommended bit rate. The recommended bit rate may be determined in accordance with Equations 2-8, as described above. At step 1206, the recommended bit rate is provided, via the network, to an application server coupled between the mobile device and the content provider).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Uppili et al. into the combination of Lau et al. and Uppili et al. to improve the quality of experience for a user when consuming media content.
One of ordinary skill in the art would have been motivated because it allows one to improve the quality of experience for a user when consuming media content (See Uppili et al. ¶ [0004]).

As to claim 31, Lau et al. teaches the web application according to claim 30 above. Lau et al. further teaches wherein the collected one or more inputs from one or more sources in the end user device comprise: (a) one or more of a bit rate and bandwidth provided by the network to determine if the requirements of the end user device for one or more of a minimum bit rate and a guaranteed bit rate are being met (See ¶¶ [0049], [0039], [0160], Teaches that the QoE optimization system 110 may be configured to monitor and determine whether KPIs for the different data services are being satisfied or not satisfied in association with a particular service level or service goal (e.g., a threshold or model), which may affect the QoE.. Other KPIs for a UE may include application layer KPIs (such as average/minimum/maximum bit rate, traffic burstiness, amount of data bytes transferred), transport layer KPIs (such as transmission control protocol (TCP) retransmissions and TCP resets), radio layer KPIs (such as radio link control (RLC) retransmissions and RLC round trip time (RTT)), and physical layer KPIs (such as physical retransmissions, physical RTT, physical uplink (UL) interference, UE power, RACH time). The correlation and analysis of the traces files and the implementation of the remedial actions may be performed automatically via a preset network configuration when service levels or service goals are not being satisfied); 
(b) latency provided by the network to the end user device (See ¶ [0097], Teaches that example network communications analysis may relate to: packet delay, latency mapping, packet drop rate, congestion windows, packet loss, packet error rate, location of retransmission requests and a number of retransmission requests, etc.). 
However, it does not expressly teach (c) one or more of a bit error rate and a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI); and (d) throughput provided by the network to the end user device.
Zheng et al., from analogous art, teaches (c) one or more of a bit error rate and a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI) (See ¶ [0085], Teaches that the present invention has been described with an example of using the PELR in QC1 as the QoS index; however, the present invention is not limited thereto. Based on the teaching provided herein, those skilled in the art may apply it to for example a packet delay budget in QCI, or further applied to other QoS index, such as error bit rate, error code rate, error symbol rate, packet error rate, packet error loss rate, and signal-to-interference plus noise ratio, etc); 
and (d) throughput provided by the network to the end user device (See ¶ [0045], Teaches that for the PELR, the user's traffic characteristic parameter may be an average throughput and radio resource utilization ratio of respective segments, etc. The higher the throughput of a segments of the link is, or the higher the radio resource utilization ratio is, it means that the greater PELR the link has; on the contrary, the lower the throughput of respective segments is or the less the radio resource utilization ratio is, it means a less PELR).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zheng et al. into the combination of Lau et al. and Uppili et al. to have a simple and effective standardized QoS mechanism to allow an access operator to enable service differentiation and to control the performance experienced by packet traffic for a certain service.
One of ordinary skill in the art would have been motivated because it allows one to have a simple and effective standardized QoS mechanism to allow an access operator to enable service differentiation and to control the performance experienced by packet traffic for a certain service (See Zheng et al. ¶ [0003]).

As to claim 32, the combination of Lau et al. and Uppili et al. and Zheng et al. teaches the device according to claim 31 above. Lau et al. further teaches wherein the (See ¶ [0067], Teaches that the QoE analyzer 180 may determine a reduced or diminished QoE based on the operational states of the client device 102, KPIs and/or QoE measured or determined by the client device 102, or a QoS measured or determined by the client device 102). 

Claims 2-3, 10-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 20160112894 A1) and Uppili et al. (US 20180115594 A1) and further in view of Zheng et al. (US 20130021941 A1).

As to claim 2, the combination of Lau et al. and Uppili et al. teaches the device according to claim 1 above. Lau et al. further teaches wherein the sensed inputs comprise: a) one or more of a bit rate and bandwidth provided by the network to determine if the requirements of the end user device for one or more of a minimum bit rate and a guaranteed bit rate are being met (See ¶¶ [0049], [0039], [0160], Teaches that the QoE optimization system 110 may be configured to monitor and determine whether KPIs for the different data services are being satisfied or not satisfied in association with a particular service level or service goal (e.g., a threshold or model), which may affect the QoE.. Other KPIs for a UE may include application layer KPIs (such as average/minimum/maximum bit rate, traffic burstiness, amount of data bytes transferred), transport layer KPIs (such as transmission control protocol (TCP) retransmissions and TCP resets), radio layer KPIs (such as radio link control (RLC) retransmissions and RLC round trip time (RTT)), and physical layer KPIs (such as physical retransmissions, physical RTT, physical uplink (UL) interference, UE power, RACH time). The correlation and analysis of the traces files and the implementation of the remedial actions may be performed automatically via a preset network configuration when service levels or service goals are not being satisfied); 
b) latency provided by the network to the end user device (See ¶ [0097], Teaches that example network communications analysis may relate to: packet delay, latency mapping, packet drop rate, congestion windows, packet loss, packet error rate, location of retransmission requests and a number of retransmission requests, etc.). 
However, it does not expressly teach c) one or more of a bit error rate and a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI); and d) throughput provided by the network to the end user device.
Zheng et al., from analogous art, teaches c) one or more of a bit error rate and a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI) (See ¶ [0085], Teaches that the present invention has been described with an example of using the PELR in QC1 as the QoS index; however, the present invention is not limited thereto. Based on the teaching provided herein, those skilled in the art may apply it to for example a packet delay budget in QCI, or further applied to other QoS index, such as error bit rate, error code rate, error symbol rate, packet error rate, packet error loss rate, and signal-to-interference plus noise ratio, etc); 
and d) throughput provided by the network to the end user device (See ¶ [0045], Teaches that for the PELR, the user's traffic characteristic parameter may be an average throughput and radio resource utilization ratio of respective segments, etc. The higher the throughput of a segments of the link is, or the higher the radio resource utilization ratio is, it means that the greater PELR the link has; on the contrary, the lower the throughput of respective segments is or the less the radio resource utilization ratio is, it means a less PELR).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zheng et al. into the combination of Lau et al. and Uppili et al. to have a simple and effective standardized QoS mechanism to allow an access operator to enable service differentiation and to control the performance experienced by packet traffic for a certain service.
One of ordinary skill in the art would have been motivated because it allows one to have a simple and effective standardized QoS mechanism to allow an access operator to enable service differentiation and to control the performance experienced by packet traffic for a certain service (See Zheng et al. ¶ [0003]).

As to claim 3, the combination of Lau et al. and Uppili et al. and Zheng et al. teaches the device according to claim 2 above. Lau et al. further teaches wherein the sensing module is configured to measure the one or more sensed inputs (See ¶ [0067], Teaches that the QoE analyzer 180 may determine a reduced or diminished QoE based on the operational states of the client device 102, KPIs and/or QoE measured or determined by the client device 102, or a QoS measured or determined by the client device 102). 

As to claim 10, the combination of Lau et al. and Uppili et al. teaches the method according to claim 9 above. Lau et al. further teaches wherein the sensed inputs comprise: a. a bit rate and/or bandwidth provided by the network to determine if the requirements of the end user device for one or more of a minimum bit rate and a guaranteed bit rate are being met (See ¶¶ [0049], [0039], [0160], Teaches that the QoE optimization system 110 may be configured to monitor and determine whether KPIs for the different data services are being satisfied or not satisfied in association with a particular service level or service goal (e.g., a threshold or model), which may affect the QoE.. Other KPIs for a UE may include application layer KPIs (such as average/minimum/maximum bit rate, traffic burstiness, amount of data bytes transferred), transport layer KPIs (such as transmission control protocol (TCP) retransmissions and TCP resets), radio layer KPIs (such as radio link control (RLC) retransmissions and RLC round trip time (RTT)), and physical layer KPIs (such as physical retransmissions, physical RTT, physical uplink (UL) interference, UE power, RACH time). The correlation and analysis of the traces files and the implementation of the remedial actions may be performed automatically via a preset network configuration when service levels or service goals are not being satisfied); 
b. latency provided by the network to the end user device (See ¶ [0097], Teaches that example network communications analysis may relate to: packet delay, latency mapping, packet drop rate, congestion windows, packet loss, packet error rate, location of retransmission requests and a number of retransmission requests, etc.);
 c. gaming parameters comprising load time and API latency that are obtained by interacting with a gaming application on the end user device (See ¶¶ [0049], [0097], Teaches that examples of KPIs for web browsing, as well as other applications executing on the client device 102, may include webpage loading time, Domain Name System (DNS) lookup time, Transmission Control Protocol (TCP) connect time, TCP round trip time (RTT), Hypertext Transfer Protocol (HTTP) response time, and so forth. Example network communications analysis may relate to: packet delay, latency mapping, packet drop rate, congestion windows, packet loss, packet error rate, location of retransmission requests and a number of retransmission requests, etc.).
However, it does not expressly teach d. a bit error rate and/or a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI); and e. throughput provided by the network to the end user device.
Zheng et al., from analogous art, teaches d. a bit error rate and/or a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI) (See ¶ [0085], Teaches that the present invention has been described with an example of using the PELR in QC1 as the QoS index; however, the present invention is not limited thereto. Based on the teaching provided herein, those skilled in the art may apply it to for example a packet delay budget in QCI, or further applied to other QoS index, such as error bit rate, error code rate, error symbol rate, packet error rate, packet error loss rate, and signal-to-interference plus noise ratio, etc); 
 (See ¶ [0045], Teaches that for the PELR, the user's traffic characteristic parameter may be an average throughput and radio resource utilization ratio of respective segments, etc. The higher the throughput of a segments of the link is, or the higher the radio resource utilization ratio is, it means that the greater PELR the link has; on the contrary, the lower the throughput of respective segments is or the less the radio resource utilization ratio is, it means a less PELR).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zheng et al. into the combination of Lau et al. and Uppili et al. to have a simple and effective standardized QoS mechanism to allow an access operator to enable service differentiation and to control the performance experienced by packet traffic for a certain service.
One of ordinary skill in the art would have been motivated because it allows one to have a simple and effective standardized QoS mechanism to allow an access operator to enable service differentiation and to control the performance experienced by packet traffic for a certain service (See Zheng et al. ¶ [0003]).

As to claim 11, the combination of Lau et al. and Uppili et al. and Zheng et al. teaches the method according to claim 10 above. Lau et al. further teaches wherein the sensing module is configured to measure the one or more sensed inputs (See ¶ [0067], Teaches that the QoE analyzer 180 may determine a reduced or diminished QoE based on the operational states of the client device 102, KPIs and/or QoE measured or determined by the client device 102, or a QoS measured or determined by the client device 102). 

As to claim 21, the combination of Lau et al. and Uppili et al. teaches the operating system architecture according to claim 20 above. Lau et al. further teaches wherein the computer readable instructions when executed by the processor further cause the processor to: cause a sensing module that is integrated into the operating system to: (a) sense the inputs from the one or more software applications running on the end user device, wherein the inputs comprise one or more of: i. a bit rate and/or bandwidth provided by the network to determine if the requirements of the end user device for one or more of a minimum bit rate and a guaranteed bit rate are being met (See ¶¶ [0049], [0039], [0160], Teaches that the QoE optimization system 110 may be configured to monitor and determine whether KPIs for the different data services are being satisfied or not satisfied in association with a particular service level or service goal (e.g., a threshold or model), which may affect the QoE.. Other KPIs for a UE may include application layer KPIs (such as average/minimum/maximum bit rate, traffic burstiness, amount of data bytes transferred), transport layer KPIs (such as transmission control protocol (TCP) retransmissions and TCP resets), radio layer KPIs (such as radio link control (RLC) retransmissions and RLC round trip time (RTT)), and physical layer KPIs (such as physical retransmissions, physical RTT, physical uplink (UL) interference, UE power, RACH time). The correlation and analysis of the traces files and the implementation of the remedial actions may be performed automatically via a preset network configuration when service levels or service goals are not being satisfied); 
ii. latency provided by the network to the end user device (See ¶ [0097], Teaches that example network communications analysis may relate to: packet delay, latency mapping, packet drop rate, congestion windows, packet loss, packet error rate, location of retransmission requests and a number of retransmission requests, etc.);
iii. gaming parameters comprising load time and API latency that are obtained by interacting with a gaming application on the end user device (See ¶¶ [0049], [0097], Teaches that examples of KPIs for web browsing, as well as other applications executing on the client device 102, may include webpage loading time, Domain Name System (DNS) lookup time, Transmission Control Protocol (TCP) connect time, TCP round trip time (RTT), Hypertext Transfer Protocol (HTTP) response time, and so forth. Example network communications analysis may relate to: packet delay, latency mapping, packet drop rate, congestion windows, packet loss, packet error rate, location of retransmission requests and a number of retransmission requests, etc.);
v. video parameters comprising video start time, video end time, bandwidth required by the video, buffering durations and number of bufferings in a specific interval, video resolution, time when a video was paused, time when a video was resumed, and video genre by interacting with a software application that is playing the video on the end user device (See ¶ [0049], Teaches that Examples of KPIs for video streaming and video conferencing, as well as other applications executing on the client device 102, may include application start delays, catalog browsing, searching delay, video start delay, fast forward and rewind delay, a number of buffering events, duration per buffering event, rebuffering ratio, a video frame rate, and so forth. Other KPIs for a UE may include application layer KPIs (such as average/minimum/maximum bit rate, traffic burstiness, amount of data bytes transferred), transport layer KPIs (such as transmission control protocol (TCP) retransmissions and TCP resets), radio layer KPIs (such as radio link control (RLC) retransmissions and RLC round trip time (RTT)), and physical layer KPIs (such as physical retransmissions, physical RTT, physical uplink (UL) interference, UE power, RACH time). The KPIs provided above are presented as examples, and thus, the list is not exhaustive. Rather, service providers and/or network providers may contemplate a large number of different KPIs which aid in gauging the QoE associated with the data services provided).
However, it does not expressly teach iv. a bit error rate and/or a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI); and vi. throughput provided by the network to the end user device.
Zheng et al., from analogous art, teaches iv. a bit error rate and/or a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI) (See ¶ [0085], Teaches that the present invention has been described with an example of using the PELR in QC1 as the QoS index; however, the present invention is not limited thereto. Based on the teaching provided herein, those skilled in the art may apply it to for example a packet delay budget in QCI, or further applied to other QoS index, such as error bit rate, error code rate, error symbol rate, packet error rate, packet error loss rate, and signal-to-interference plus noise ratio, etc); 
and vi. throughput provided by the network to the end user device (See ¶ [0045], Teaches that for the PELR, the user's traffic characteristic parameter may be an average throughput and radio resource utilization ratio of respective segments, etc. The higher the throughput of a segments of the link is, or the higher the radio resource utilization ratio is, it means that the greater PELR the link has; on the contrary, the lower the throughput of respective segments is or the less the radio resource utilization ratio is, it means a less PELR).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zheng et al. into the combination of Lau et al. and Uppili et al. to have a simple and effective standardized QoS mechanism to allow an access operator to enable service differentiation and to control the performance experienced by packet traffic for a certain service.
One of ordinary skill in the art would have been motivated because it allows one to have a simple and effective standardized QoS mechanism to allow an access operator to enable service differentiation and to control the performance experienced by packet traffic for a certain service (See Zheng et al. ¶ [0003]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 20160112894 A1) and Uppili et al. (US 20180115594 A1) and further in view of Joul et al. (US 20190313267 A1).

As to claim 7, the combination of Lau et al. and Uppili et al. teaches the device according to claim 1 above. However, it does not expressly teach wherein the sensing module is further configured to sense one or more of: a Policy Charging and Rules Function (PCRF) and sense the plans and subscriptions of a user to provide relevant information to a Complex Rules Engine as part of processing the sensed inputs; and interact with a software application running in a cloud server, to obtain additional information regarding one or more of the sensed inputs, parameters of the end user device, and historical information.
Joul et al., from analogous art, teaches wherein the sensing module is further configured to sense one or more of: a Policy Charging and Rules Function (PCRF) and sense the plans and subscriptions of a user to provide relevant information to a Complex Rules Engine as part of processing the sensed inputs; and interact with a software application running in a cloud server, to obtain additional information regarding one or more of the sensed inputs, parameters of the end user device, and historical information (See ¶¶ [0029], [0040], Teaches that the QoE server 150 obtains a request from a user device 110 to provide QoE information. Additionally, the QoE request can include location information identifying a location for the user devices, such as GPS coordinates, mobile infrastructure identifier information (e.g., eNode B or base stations in range) or other identification information. The QoE server 150 can cause the user device 110 to visualize the estimate QoE factors. Illustratively, the QoE server 150 can utilize the same API utilized by the user device 110 to request the QoE factor information and the resulting information for visualization can be considered responsive to the request. In one embodiment, the QoE server 150 can transmit the QoE factor information by itself for processing the user device 110 into interfaces or visualizations).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Joul et al. into the combination of Lau et al. and Uppili et al. to determine and visualize a metric that represents expected quality of experience (“QoE”) regarding services on identified user devices in a wireless communication network.
One of ordinary skill in the art would have been motivated because it allows one to determine and visualize a metric that represents expected quality of experience (“QoE”) regarding services on identified user devices in a wireless communication network (See Joul et al. ¶ [0010]).

Claims 13-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 20160112894 A1) and further in view of Uppili et al. (US 20180115594 A1) and KHIRALLAH et al. (US 20200280871 A1).

As to claim 13, Lau et al. teaches an end user device connected to a network, the end user device comprising: a memory unit; a processor operably coupled to the memory unit (See ¶ [0073], Teaches that the client device 102 may include one or more processor(s) 202, a radio transceiver 204 for wirelessly communicating with the MTN 104, and a memory 206 storing a device operating system (OS) 208, various software applications 210 configured to request/receive data over the MTN 104, a network interface module 212, and the client device node trace files 112); 
a client application comprising computer readable instructions of an application awareness algorithm stored in the memory unit of the end user device, wherein the computer readable instructions when executed by the processor of the end user device cause the processor to: sense, using a sensing module, inputs from one or more sources, wherein the sources comprise one or more points in the network, one or more of a plurality of software applications running on the end user device, one or more software integrated in an operating system of the end user device, and firmware integrated in the processor of the end user device (See ¶ [0065], Teaches that the client device 102 may include a client device Quality of Experience (QoE) module 172, which may be implemented in hardware, firmware, or software to perform operations to generate, gather, collect, formulate, filter, partition, estimate, log, track, or perform any pre-processing or post-processing to transmit the client device QoE diagnostic file(s) 176 to the QoE analyzer 180. In some embodiments, the client device QoE module 172 may monitor some or all of the operations of the client device and may generate or collect operation logs or reports corresponding to each operation. For example, the client device QoE module 172 may monitor a call state of the client device 102, a user interface state, IP Multimedia Subsystem (IMS) Session Initiation Protocol (SIP) messages, client device 102 handovers, Real-Time Transport Protocol (RTP) statistics, call settings, signal data, radio band data, location data, timestamps, and device data.), 
providing a particular network slice by the network; wherein the server is configured to effect the one or more determined changes in the parameters of the network for providing the particular network slice (See ¶¶ [0120], [0123],  Teaches that the cross file analysis module 416 analyzes the merged trace files to determine whether the QoE for users of client devices has degraded to a predefined level. In various embodiments, the cross file analysis module 416 performs analysis using timestamps of trace IDs that match a single data packet, a request/response packet pair, a group of data packets that are part of an established communication session. Moreover, as part of the analysis, the cross file analysis module 416 may identify (e.g., via the KPI module 420 and/or the controls module 418) one or more KPIs to evaluate and a particular service level or service goals associated with the KPI. The QoE may be found to be degraded to the predefined level if the particular service level is not being satisfied (e.g., webpage loading time is longer than two seconds, RTT is greater than one second, etc.). The remedial action module 426 may implement remedial actions to address the problems contributing to the degraded QoE. In various embodiments, the remedial actions may be implemented automatically in accordance with predefined instructions in the controls module 418.).
However, it does not expressly teach provide, using an acting module, the determined changes as feedback to a server connected to the network; providing a particular network slice.
(See ¶¶ [0119], [0120], Teaches that a recommended bit rate at which one or more remaining portions of the video content are to be provided to the mobile device via the network are determined based on a number of bytes to be downloaded for the remaining portion(s) of the video content and a video duration time of the remaining portion(s) of the video content. For example, as shown in FIG. 13, bitrate determination logic 1310 determines the recommended bit rate. The recommended bit rate is provided, via the network, to an application server coupled between the mobile device and the content provider.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Uppili et al. into Lau et al. to improve the quality of experience for a user when consuming media content.
One of ordinary skill in the art would have been motivated because it allows one to improve the quality of experience for a user when consuming media content (See Uppili et al. ¶ [0004]).
However, it does not expressly teach providing a particular network slice.
KHIRALLAH et al., from analogous art, teaches providing a particular network slice (See ¶¶ [0115], [0119], Teaches that the QoE experienced at the UE 3 for each of the plurality of QoS flows is respectively monitored by making appropriate measurements. The UE 3 reports, at S806, QoE information acquired by the UE 3 as a result of the monitoring at S802. The base station 5 optimises the resource allocation for a given DRB, based on the reported QoE information to ensuring that an acceptable QoE is reached for all QoS flows on that DRB at the UE 3.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of KHIRALLAH et al. into the combination of Lau et al. and Uppili et al. to maintain quality of service (QoS) information related to a communication session for a user equipment (UE and perform an action to optimize the maintained QoS information based on the received QoS information.
One of ordinary skill in the art would have been motivated because it allows one to maintain quality of service (QoS) information related to a communication session for a user equipment (UE and perform an action to optimize the maintained QoS information based on the received QoS information (See KHIRALLAH et al. ¶ [0029]).

As to claim 14, the combination of Lau et al. and Uppili et al. and KHIRALLAH et al. teaches the device according to claim 13 above. However, it does not expressly teach wherein the sensing module is further configured to sense one or more of: gaming parameters comprising load time and API latency by interacting with a gaming application on the end user device; video parameters comprising video start time, video end time, bandwidth required by the video, buffering durations and number of bufferings in a specific interval, video resolution, time when a video was paused, time when a video was resumed, and video genre by interacting with a software application that is playing the video on the end user device; the one or more of the plurality of software applications running on the end user device by interacting with the operating system of 
Uppili et al., from analogous art, teaches wherein the sensing module is further configured to sense one or more of: gaming parameters comprising load time and API latency by interacting with a gaming application on the end user device; video parameters comprising video start time, video end time, bandwidth required by the video, buffering durations and number of bufferings in a specific interval, video resolution, time when a video was paused, time when a video was resumed, and video genre by interacting with a software application that is playing the video on the end user device; the one or more of the plurality of software applications running on the end user device by interacting with the operating system of the end user device to obtain identifiers of the one or more of the plurality of software applications, and wherein the sensed input comprises an identifier of the particular network slice; an IP address of the end user device, and wherein the client application is further configured to associate the sensed IP address to a Mobile Subscriber International Subscriber Directory Number (MSISDN) of a user; and parameters of the end user device comprising the operating system on the end user device, version of the operating system, display parameters of (See ¶ [0062], Teaches that in accordance with another embodiment, in lieu of querying NI logic 220 for the first identifier (e.g., the MSISDN associated with user equipment 202), QoE improvement logic 210 may query Network Address Translation (NAT) equipment (e.g., a router, a gateway, and/or the like) that is coupled to communications network 204 or another device coupled to the NAT equipment, such as Network Intelligence equipment. The NAT equipment or Network Intelligence equipment may maintain a mapping between (1) an external IP address and/or port number combination associated with user equipment 202; and (2) an internal IP address and/or port number combination and MSISIDN of user equipment 202. The external IP address is an identifier associated with user equipment that is known to entities outside of communications network 204. The internal IP address is an identifier that is known internally to communications network 204. The above-described second identifier is an example of an internal IP address. For example, in the event QoE improvement logic 210 requires the first identifier associated with user equipment 202, QoE improvement logic 210 may send a query that includes the external IP address and/or port number associated with user equipment 202 to the NAT equipment. In response, the NAT equipment or Network Intelligence equipment returns the first identifier (e.g., the MSISDN) and/or second identifier (e.g., the internal IP address) associated with user equipment 202 to QoE improvement logic 210).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Uppili et al. into 
One of ordinary skill in the art would have been motivated because it allows one to improve the quality of experience for a user when consuming media content (See Uppili et al. ¶ [0004]).

As to claim 17, the combination of Lau et al. and Uppili et al. and KHIRALLAH et al.  teaches the device according to claim 13 above. However, it does not expressly teach wherein the sensed inputs and parameters of the end user device are processed in a cloud server along with Business logic, subscriber SLA and other relevant subscriber information of the user obtained from one or more of the content provider, telecom operator, a complex rules engine in order to enable the acting module to provide the determined changes as feedback to a server connected to the network.
Uppili et al., from analogous art, teaches wherein the sensed inputs and parameters of the end user device are processed in a cloud server along with Business logic, subscriber SLA and other relevant subscriber information of the user obtained from one or more of the content provider, telecom operator, a complex rules engine in order to enable the acting module to provide the determined changes as feedback to a server connected to the network (See ¶¶ [0118], [0119], [0120], [0145], Teaches that a first portion of video content is received from a content provider via a network. A recommended bit rate at which one or more remaining portions of the video content are to be provided to the mobile device via the network are determined based on a number of bytes to be downloaded for the remaining portion(s) of the video content and a video duration time of the remaining portion(s) of the video content. For example, as shown in FIG. 13, bitrate determination logic 1310 determines the recommended bit rate. The recommended bit rate is provided, via the network, to an application server coupled between the mobile device and the content provider. The policy detection and application logic may comprise a decision engine that is configured to decide whether a service (e.g., a video content providing service) can be offered or be denied. The decision engine may receive input (e.g., a request) from a service requesting entity (e.g., one or more services associated with the content provider (e.g., content provider 206 and/or content provider 1106, as respectively shown in FIGS. 2 and 11), compare the request with the service policies/constraints provisioned by both the operator of the communications network (e.g., the MNO of the communications network and the content provider, and provide the decision about policy level feasibility.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Uppili et al. into the combination of Lau et al. and Uppili et al. and KHIRALLAH et al. to improve the quality of experience for a user when consuming media content.
One of ordinary skill in the art would have been motivated because it allows one to improve the quality of experience for a user when consuming media content (See Uppili et al. ¶ [0004]).

As to claim 18, the combination of Lau et al. and Uppili et al. and KHIRALLAH et al. teaches the device according to claim 13 above. However, it does not expressly 
KHIRALLAH et al., from analogous art, teaches wherein the acting module communicates to the server, the determined changes, wherein the determined changes comprise: a) a request to a Network Slice Management Function (NSMF) of the network to request for a specific network slice for a software application, wherein the network slice is one of a maximum of eight slices which are simultaneously accessible by the end user device; b) a specific Guaranteed Bit Rate (GBR) in a 5G network; c) a specific Quality of Service for the 5G network (5QI) to assure a predetermined latency for the requirement of the one or more software applications; and d) a specific delay-critical bearer (See ¶¶ [0135], [0010], Teaches that the base station 5 off-loads, at S1208, one or more QoE degraded QoS flows by re-mapping the affected QoS flow(s) to another existing DRB (e.g. one having more stringent QoS requirements). In FIG. 12(B) the base station 5 odd-loads, at S1210, one or more QoE degraded QoS flows by establishing one or more new DRBs and re-mapping the affected QoS flow(s) to the new DRB(s). Each QoS flow (GBR and Non-GBR) is associated with a 5QI, an ARP and a number of other flow type dependent QoS parameters. Each GBR QoS flow, for example, is also associated with a Guaranteed Flow Bit Rate (GFBR) for both uplink (UL) and downlink (DL) which denotes the bit rate that may be expected to be provided by the GBR QoS flow. Each GBR QoS flow is also associated with a Maximum Flow Bit Rate (MFBR) for both UL and DL which limits the bit rate that may be expected to be provided by a GBR QoS flow (e.g. if the MFBR is exceeded, excess traffic may get discarded by a rate shaping function).).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of KHIRALLAH et al. into the combination of Lau et al. and Uppili et al. and KHIRALLAH et al. to maintain quality of service (QoS) information related to a communication session for a user equipment (UE and perform an action to optimize the maintained QoS information based on the received QoS information.
One of ordinary skill in the art would have been motivated because it allows one to maintain quality of service (QoS) information related to a communication session for a user equipment (UE and perform an action to optimize the maintained QoS information based on the received QoS information (See KHIRALLAH et al. ¶ [0029]).

Examiner notes that claim 19 is directed to an end user device. The “wherein an Application Function utilizes the sensing module and the processing module to change User Equipment Route Selection Policies (URSP) rules in the end user device which associate the Applications and/or traffic types, to specific network slices, dynamically in real- time, via a Policy and Charging Control Framework (PCF) " clauses in the limitation, however, are directed to Application Function performed by the network. 

As to claim 19, the combination of Lau et al. and Uppili et al. and KHIRALLAH et al.  teaches the device according to claim 13 above. Lau et al. further teaches wherein an Application Function utilizes the sensing module and the processing module to change User Equipment Route Selection Policies (URSP) rules in the end user device which associate the Applications and/or traffic types, to specific network slices, dynamically in real- time, via a Policy and Charging Control Framework (PCF) (See ¶ [0065], Teaches that the client device 102 may include a client device Quality of Experience (QoE) module 172, which may be implemented in hardware, firmware, or software to perform operations to generate, gather, collect, formulate, filter, partition, estimate, log, track, or perform any pre-processing or post-processing to transmit the client device QoE diagnostic file(s) 176 to the QoE analyzer 180.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 20160112894 A1) and Uppili et al. (US 20180115594 A1) and KHIRALLAH et al. (US 20200280871 A1) and further in view of Zheng et al. (US 20130021941 A1).

As to claim 15, the combination of Lau et al. and Uppili et al. and KHIRALLAH et al.  teaches the device according to claim 13 above. Lau et al. further teaches wherein the inputs sensed by the sensing module comprise one or more of: a) a bit rate and/or bandwidth provided by the network to determine if the requirements of the end user device for one or more of a minimum bit rate and a guaranteed bit rate are being met (See ¶¶ [0049], [0039], [0160], Teaches that the QoE optimization system 110 may be configured to monitor and determine whether KPIs for the different data services are being satisfied or not satisfied in association with a particular service level or service goal (e.g., a threshold or model), which may affect the QoE.. Other KPIs for a UE may include application layer KPIs (such as average/minimum/maximum bit rate, traffic burstiness, amount of data bytes transferred), transport layer KPIs (such as transmission control protocol (TCP) retransmissions and TCP resets), radio layer KPIs (such as radio link control (RLC) retransmissions and RLC round trip time (RTT)), and physical layer KPIs (such as physical retransmissions, physical RTT, physical uplink (UL) interference, UE power, RACH time). The correlation and analysis of the traces files and the implementation of the remedial actions may be performed automatically via a preset network configuration when service levels or service goals are not being satisfied); 
(See ¶ [0097], Teaches that example network communications analysis may relate to: packet delay, latency mapping, packet drop rate, congestion windows, packet loss, packet error rate, location of retransmission requests and a number of retransmission requests, etc.). 
However, it does not expressly teach c) a bit error rate and/or a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI); and d) throughput provided by the network to the end user device.
Zheng et al., from analogous art, teaches c) a bit error rate and/or a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI); (See ¶ [0085], Teaches that the present invention has been described with an example of using the PELR in QC1 as the QoS index; however, the present invention is not limited thereto. Based on the teaching provided herein, those skilled in the art may apply it to for example a packet delay budget in QCI, or further applied to other QoS index, such as error bit rate, error code rate, error symbol rate, packet error rate, packet error loss rate, and signal-to-interference plus noise ratio, etc); 
and d) throughput provided by the network to the end user device (See ¶ [0045], Teaches that for the PELR, the user's traffic characteristic parameter may be an average throughput and radio resource utilization ratio of respective segments, etc. The higher the throughput of a segments of the link is, or the higher the radio resource utilization ratio is, it means that the greater PELR the link has; on the contrary, the lower the throughput of respective segments is or the less the radio resource utilization ratio is, it means a less PELR).

One of ordinary skill in the art would have been motivated because it allows one to have a simple and effective standardized QoS mechanism to allow an access operator to enable service differentiation and to control the performance experienced by packet traffic for a certain service (See Zheng et al. ¶ [0003]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 20160112894 A1) and Uppili et al. (US 20180115594 A1) and KHIRALLAH et al. (US 20200280871 A1) and further in view of Joul et al. (US 20190313267 A1).

As to claim 16, the combination of Lau et al. and Uppili et al. and KHIRALLAH et al. teaches the device according to claim 13 above. However, it does not expressly teach wherein the sensing module is further configured to sense one or more of: a Policy Charging and Rules Function (PCRF) and sense the plans and subscriptions of the user to provide relevant information to a Complex Rules Engine as part of processing the sensed inputs; and interact with a software application running in a cloud server, to obtain additional information regarding one or more of the sensed inputs, parameters of the end user device, and historical information.
(See ¶¶ [0029], [0040], Teaches that the QoE server 150 obtains a request from a user device 110 to provide QoE information. Additionally, the QoE request can include location information identifying a location for the user devices, such as GPS coordinates, mobile infrastructure identifier information (e.g., eNode B or base stations in range) or other identification information. The QoE server 150 can cause the user device 110 to visualize the estimate QoE factors. Illustratively, the QoE server 150 can utilize the same API utilized by the user device 110 to request the QoE factor information and the resulting information for visualization can be considered responsive to the request. In one embodiment, the QoE server 150 can transmit the QoE factor information by itself for processing the user device 110 into interfaces or visualizations).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Joul et al. into the combination of Lau et al. and Uppili et al. and KHIRALLAH et al. to determine and visualize a metric that represents expected quality of experience (“QoE”) regarding services on identified user devices in a wireless communication network.
 (See Joul et al. ¶ [0010]).

Claims 23, 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 20160112894 A1) and further in view of Uppili et al. (US 20180115594 A1) and KHIRALLAH et al. (US 20200280871 A1).

As to claim 23, the combination of Lau et al. and Uppili et al. operating system architecture the device according to claim 20 above. Lau et al. further teaches wherein the feedback provided to the server comprises a request to effect one or more changes in the parameters of the network for providing a particular network slice to the one or more software applications running on the end user device (See ¶¶ [0120], [0123],  Teaches that the cross file analysis module 416 analyzes the merged trace files to determine whether the QoE for users of client devices has degraded to a predefined level. In various embodiments, the cross file analysis module 416 performs analysis using timestamps of trace IDs that match a single data packet, a request/response packet pair, a group of data packets that are part of an established communication session. Moreover, as part of the analysis, the cross file analysis module 416 may identify (e.g., via the KPI module 420 and/or the controls module 418) one or more KPIs to evaluate and a particular service level or service goals associated with the KPI. The QoE may be found to be degraded to the predefined level if the particular service level is not being satisfied (e.g., webpage loading time is longer than two seconds, RTT is greater than one second, etc.). The remedial action module 426 may implement remedial actions to address the problems contributing to the degraded QoE. In various embodiments, the remedial actions may be implemented automatically in accordance with predefined instructions in the controls module 418.).
However, it does not expressly teach providing a particular network slice.
KHIRALLAH et al., from analogous art, teaches providing a particular network slice (See ¶¶ [0115], [0119], Teaches that the QoE experienced at the UE 3 for each of the plurality of QoS flows is respectively monitored by making appropriate measurements. The UE 3 reports, at S806, QoE information acquired by the UE 3 as a result of the monitoring at S802. The base station 5 optimises the resource allocation for a given DRB, based on the reported QoE information to ensuring that an acceptable QoE is reached for all QoS flows on that DRB at the UE 3.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of KHIRALLAH et al. into the combination of Lau et al. and Uppili et al. to maintain quality of service (QoS) information related to a communication session for a user equipment (UE and perform an action to optimize the maintained QoS information based on the received QoS information.
One of ordinary skill in the art would have been motivated because it allows one to maintain quality of service (QoS) information related to a communication session for  (See KHIRALLAH et al. ¶ [0029]).

As to claim 28, the combination of Lau et al. and Uppili et al. device the device according to claim 24 above. Lau et al. further teaches wherein the feedback provided to the server comprises a request to effect one or more changes in the parameters of the network for providing a particular network slice to the one or more software applications running on the end user device (See ¶¶ [0120], [0123],  Teaches that the cross file analysis module 416 analyzes the merged trace files to determine whether the QoE for users of client devices has degraded to a predefined level. In various embodiments, the cross file analysis module 416 performs analysis using timestamps of trace IDs that match a single data packet, a request/response packet pair, a group of data packets that are part of an established communication session. Moreover, as part of the analysis, the cross file analysis module 416 may identify (e.g., via the KPI module 420 and/or the controls module 418) one or more KPIs to evaluate and a particular service level or service goals associated with the KPI. The QoE may be found to be degraded to the predefined level if the particular service level is not being satisfied (e.g., webpage loading time is longer than two seconds, RTT is greater than one second, etc.). The remedial action module 426 may implement remedial actions to address the problems contributing to the degraded QoE. In various embodiments, the remedial actions may be implemented automatically in accordance with predefined instructions in the controls module 418.).

KHIRALLAH et al., from analogous art, teaches providing a particular network slice (See ¶¶ [0115], [0119], Teaches that the QoE experienced at the UE 3 for each of the plurality of QoS flows is respectively monitored by making appropriate measurements. The UE 3 reports, at S806, QoE information acquired by the UE 3 as a result of the monitoring at S802. The base station 5 optimises the resource allocation for a given DRB, based on the reported QoE information to ensuring that an acceptable QoE is reached for all QoS flows on that DRB at the UE 3.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of KHIRALLAH et al. into the combination of Lau et al. and Uppili et al. to maintain quality of service (QoS) information related to a communication session for a user equipment (UE and perform an action to optimize the maintained QoS information based on the received QoS information.
One of ordinary skill in the art would have been motivated because it allows one to maintain quality of service (QoS) information related to a communication session for a user equipment (UE and perform an action to optimize the maintained QoS information based on the received QoS information (See KHIRALLAH et al. ¶ [0029]).

As to claim 33, Lau et al. teaches the web application according to claim 30 above. Lau et al. further teaches wherein the server is configured to effect one or more changes in the parameters of the network for providing a particular quality of experience (QoE) to a user of the end user device (See ¶¶ [0120], [0123],  Teaches that the cross file analysis module 416 analyzes the merged trace files to determine whether the QoE for users of client devices has degraded to a predefined level. In various embodiments, the cross file analysis module 416 performs analysis using timestamps of trace IDs that match a single data packet, a request/response packet pair, a group of data packets that are part of an established communication session. Moreover, as part of the analysis, the cross file analysis module 416 may identify (e.g., via the KPI module 420 and/or the controls module 418) one or more KPIs to evaluate and a particular service level or service goals associated with the KPI. The QoE may be found to be degraded to the predefined level if the particular service level is not being satisfied (e.g., webpage loading time is longer than two seconds, RTT is greater than one second, etc.). The remedial action module 426 may implement remedial actions to address the problems contributing to the degraded QoE. In various embodiments, the remedial actions may be implemented automatically in accordance with predefined instructions in the controls module 418). 
However, it does not expressly teach wherein the changes in the parameters of the network for providing the particular quality of experience (QoE) comprise one or more of: a) changes to bandwidth provided by the network, latency provided by the network, throughput provided by the network, and bit rate provided by the network; b) a specific Guaranteed Bit Rate (GBR) in a 4G and 5G network; c) a specific Quality of Service for the 5G network (5QI) and in 4G network (QCI) to assure a predetermined latency for the requirement of the one or more software applications; and d) a specific delay-critical bearer a in 5G network and dedicated bearer in a 4G network.
 (See ¶¶ [0119]-[0120], Teaches that a recommended bit rate at which one or more remaining portions of the video content are to be provided to the mobile device via the network are determined based on a number of bytes to be downloaded for the remaining portion(s) of the video content and a video duration time of the remaining portion(s) of the video content. For example, as shown in FIG. 13, bitrate determination logic 1310 determines the recommended bit rate. The recommended bit rate may be determined in accordance with Equations 2-8, as described above. At step 1206, the recommended bit rate is provided, via the network, to an application server coupled between the mobile device and the content provider).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Uppili et al. into the combination of Lau et al. and Uppili et al. to improve the quality of experience for a user when consuming media content.
One of ordinary skill in the art would have been motivated because it allows one to improve the quality of experience for a user when consuming media content (See Uppili et al. ¶ [0004]).
However, it does not expressly teach b) a specific Guaranteed Bit Rate (GBR) in a 4G and 5G network; c) a specific Quality of Service for the 5G network (5QI) and in 
KHIRALLAH et al., from analogous art, teaches b) a specific Guaranteed Bit Rate (GBR) in a 4G and 5G network; c) a specific Quality of Service for the 5G network (5QI) and in 4G network (QCI) to assure a predetermined latency for the requirement of the one or more software applications; and d) a specific delay-critical bearer a in 5G network and dedicated bearer in a 4G network (See ¶¶ [0135], [0010], Teaches that the base station 5 off-loads, at S1208, one or more QoE degraded QoS flows by re-mapping the affected QoS flow(s) to another existing DRB (e.g. one having more stringent QoS requirements). In FIG. 12(B) the base station 5 odd-loads, at S1210, one or more QoE degraded QoS flows by establishing one or more new DRBs and re-mapping the affected QoS flow(s) to the new DRB(s). Each QoS flow (GBR and Non-GBR) is associated with a 5QI, an ARP and a number of other flow type dependent QoS parameters. Each GBR QoS flow, for example, is also associated with a Guaranteed Flow Bit Rate (GFBR) for both uplink (UL) and downlink (DL) which denotes the bit rate that may be expected to be provided by the GBR QoS flow. Each GBR QoS flow is also associated with a Maximum Flow Bit Rate (MFBR) for both UL and DL which limits the bit rate that may be expected to be provided by a GBR QoS flow (e.g. if the MFBR is exceeded, excess traffic may get discarded by a rate shaping function).).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of KHIRALLAH et 
One of ordinary skill in the art would have been motivated because it allows one to maintain quality of service (QoS) information related to a communication session for a user equipment (UE and perform an action to optimize the maintained QoS information based on the received QoS information (See KHIRALLAH et al. ¶ [0029]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 20160112894 A1) and Uppili et al. (US 20180115594 A1) and KHIRALLAH et al. (US 20200280871 A1) and further in view of Zheng et al. (US 20130021941 A1).

As to claim 29, the combination of Lau et al. and Uppili et al. and KHIRALLAH et al. teaches the operating system architecture according to claim 28 above. Lau et al. further teaches wherein the computer readable instructions when executed by the processor further cause the processor to: cause a sensing module that is integrated into the firmware to: (b) sense the inputs from the one or more software applications running on the end user device, wherein the inputs comprise one or more of: i. a bit rate and/or bandwidth provided by the network to determine if the requirements of the end user device for one or more of a minimum bit rate and a guaranteed bit rate are being met (See ¶¶ [0049], [0039], [0160], Teaches that the QoE optimization system 110 may be configured to monitor and determine whether KPIs for the different data services are being satisfied or not satisfied in association with a particular service level or service goal (e.g., a threshold or model), which may affect the QoE.. Other KPIs for a UE may include application layer KPIs (such as average/minimum/maximum bit rate, traffic burstiness, amount of data bytes transferred), transport layer KPIs (such as transmission control protocol (TCP) retransmissions and TCP resets), radio layer KPIs (such as radio link control (RLC) retransmissions and RLC round trip time (RTT)), and physical layer KPIs (such as physical retransmissions, physical RTT, physical uplink (UL) interference, UE power, RACH time). The correlation and analysis of the traces files and the implementation of the remedial actions may be performed automatically via a preset network configuration when service levels or service goals are not being satisfied); 
ii. latency provided by the network to the end user device (See ¶ [0097], Teaches that example network communications analysis may relate to: packet delay, latency mapping, packet drop rate, congestion windows, packet loss, packet error rate, location of retransmission requests and a number of retransmission requests, etc.);
iii. video parameters of a video game application by interacting with a video game application on the end user device, when the processor is processing the video game (See ¶¶ [0049], [0097], Teaches that examples of KPIs for web browsing, as well as other applications executing on the client device 102, may include webpage loading time, Domain Name System (DNS) lookup time, Transmission Control Protocol (TCP) connect time, TCP round trip time (RTT), Hypertext Transfer Protocol (HTTP) response time, and so forth. Example network communications analysis may relate to: packet delay, latency mapping, packet drop rate, congestion windows, packet loss, packet error rate, location of retransmission requests and a number of retransmission requests, etc.);
v. video parameters comprising video start time, video end time, bandwidth required by the video, buffering durations and number of bufferings in a specific interval, video resolution, time when a video was paused, time when a video was resumed, and video genre by interacting with a software application that is playing the video on the end user device and when the processor is processing the video (See ¶ [0049], Teaches that Examples of KPIs for video streaming and video conferencing, as well as other applications executing on the client device 102, may include application start delays, catalog browsing, searching delay, video start delay, fast forward and rewind delay, a number of buffering events, duration per buffering event, rebuffering ratio, a video frame rate, and so forth. Other KPIs for a UE may include application layer KPIs (such as average/minimum/maximum bit rate, traffic burstiness, amount of data bytes transferred), transport layer KPIs (such as transmission control protocol (TCP) retransmissions and TCP resets), radio layer KPIs (such as radio link control (RLC) retransmissions and RLC round trip time (RTT)), and physical layer KPIs (such as physical retransmissions, physical RTT, physical uplink (UL) interference, UE power, RACH time). The KPIs provided above are presented as examples, and thus, the list is not exhaustive. Rather, service providers and/or network providers may contemplate a large number of different KPIs which aid in gauging the QoE associated with the data services provided).
However, it does not expressly iv. a bit error rate and/or a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI); and vi. throughput provided by the network to the end user device.
Zheng et al., from analogous art, teaches iv. a bit error rate and/or a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI) (See ¶ [0085], Teaches that the present invention has been described with an example of using the PELR in QC1 as the QoS index; however, the present invention is not limited thereto. Based on the teaching provided herein, those skilled in the art may apply it to for example a packet delay budget in QCI, or further applied to other QoS index, such as error bit rate, error code rate, error symbol rate, packet error rate, packet error loss rate, and signal-to-interference plus noise ratio, etc); 
and vi. throughput provided by the network to the end user device (See ¶ [0045], Teaches that for the PELR, the user's traffic characteristic parameter may be an average throughput and radio resource utilization ratio of respective segments, etc. The higher the throughput of a segments of the link is, or the higher the radio resource utilization ratio is, it means that the greater PELR the link has; on the contrary, the lower the throughput of respective segments is or the less the radio resource utilization ratio is, it means a less PELR).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zheng et al. into the combination of Lau et al. and Uppili et al. and KHIRALLAH et al. to have a simple 
One of ordinary skill in the art would have been motivated because it allows one to have a simple and effective standardized QoS mechanism to allow an access operator to enable service differentiation and to control the performance experienced by packet traffic for a certain service (See Zheng et al. ¶ [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fletcher et al. (US 9202017 B2) teaches a first network device is configured to receive information regarding a quality of service application that is part of an application stored on a device. The first network device is configured to further receive a request for a network to apply the level of quality service to the application stored on the device. The first network device is configured to further send an authorization request to the second network device. The first network device is configured to further receive an authorization result from the second network device. The first network device is configured send a first message to a third network device and receiving a response from the third network device that the level of quality of service is applied to the information; and send a message to the provider that the level of quality of service is applied to the information.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        3/24/22

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456